UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7741


ORVILLE ISAAC WRIGHT,

                Petitioner - Appellant,

          v.

WARDEN ERIC WILSON,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:13-cv-01040-GBL-TRJ)


Submitted:   February 20, 2014            Decided:    April 24, 2014


Before GREGORY, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Orville Isaac Wright, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Orville Isaac Wright, a federal prisoner, appeals the

district court’s order denying relief on his 28 U.S.C. § 2241

(2012)     petition.          The   district       court   correctly    held       that

Wright’s claim, attacking his 1996 sentence for drug conspiracy,

must be raised in a motion under 28 U.S.C. § 2255 because Wright

did not establish that he is entitled to proceed under § 2241

pursuant to the “savings clause” of § 2255(e).                    See In re Jones,

226 F.3d 328, 333-34 (4th Cir. 2000).                 Furthermore, the district

court correctly ruled that the petition, construed as a § 2255

motion, was subject to dismissal as unauthorized and successive.

28 U.S.C. § 2255(h).             Accordingly, although we grant leave to

proceed    in    forma    pauperis,        we    affirm    the   judgment    of     the

district    court.       We     dispense    with    oral   argument    because      the

facts    and    legal    contentions       are   adequately      presented    in    the

materials      before    this    court     and   argument    would    not    aid    the

decisional process.

                                                                             AFFIRMED




                                            2